Citation Nr: 0032387	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-15 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's stroke residuals, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran had active service from June 1972 to October 
1992.  This case came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which denied 
increased disability evaluations for the veteran's stroke 
residuals and myocardial infarction residuals.  In March 
1999, the veteran submitted a notice of disagreement.  In 
July 1999, the RO issued a statement of the case to the 
veteran and his accredited representative.  In August 1999, 
the veteran submitted an Appeal to the Board (VA Form 9).  He 
explicitly withdrew his claim for an increased evaluation for 
his myocardial infarction residuals.  The veteran has been 
represented throughout this appeal by the American Legion,  

The veteran may have submitted an informal claim of 
entitlement to a total rating for compensation purposes based 
on individual unemployability.  It appears that the RO has 
not had an opportunity to act upon the claim.  Absent an 
adjudication, a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board does not have 
jurisdiction over the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the Department of Veterans Affairs (VA) 
fails to consider threshold jurisdictional issues during the 
claim adjudication process.  Furthermore, this Acting 
Veterans Law Judge cannot have jurisdiction of the issue.  38 
C.F.R. § 19.13 (2000).  The United States Court of Appeals 
for Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2000).  


REMAND

The veteran asserts that the record supports assignment of an 
evaluation of 40 percent or more for his stroke residuals.  A 
January 1999 physical evaluation from Russell C. Packard, 
M.D., conveys that the veteran complained of right-sided 
weakness which necessitated the use of a cane to ambulate; 
intermittent impaired right arm sensation; frequent head 
pressure; and an imbalance sensation.  The veteran reported 
that he had been treated at the Biloxi, Mississippi, VA 
Medical Center.  On examination, the veteran exhibited mild 
right-sided weakness affecting the right arm, the right hand, 
and the right leg; slightly decreased right hand sensation to 
pinprick; mild right arm and right leg hyperreflexia; and a 
mildly abnormal brain stem auditory evoked response.  The 
doctor advanced an impression of mild residual right 
hemiparesis.  

Stroke residuals may be evaluated from 10 percent to 100 
percent disabling in proportion to the impairment of motor, 
sensory, or mental function.  Consideration should be made of 
associated psychotic manifestations, complete or partial loss 
of use of one or more extremities, speech disturbances, 
visual impairment, gait disturbances, tremors, visceral 
manifestations, and the like with specific reference to the 
diagnostic criteria applicable to the affected bodily system.  
With partial loss of use of one or more extremities from 
neurological lesions, the veteran's disability should be 
evaluated by comparison with the mild, moderate, severe, or 
complete peripheral nerve paralysis.  38 C.F.R. § 4.124a, 
Diagnostic Code 8008 (2000).  The RO may not have considered 
the availability of evaluations in excess of 10 percent for 
the veteran's mild residual right hemiparesis under the 
diagnostic codes applicable to neurological and 
musculoskeletal impairment.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO should request that copies of 
all pertinent VA clinical documentation 
pertaining to treatment of the veteran 
after September 1998, including that 
provided at the Biloxi, Mississippi, VA 
Medical Center, be forwarded for 
incorporation into the record.  

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, ___ 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the VA, including, among 
others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions 
should be considered.  

3.  The RO should then readjudicate the 
veteran's claim of entitlement to an 
increased evaluation for his stroke 
residuals with express consideration of 
38 C.F.R. § 4.124a (2000) which directs 
that stroke residuals will be evaluated 
with reference to the diagnostic criteria 
applicable to the affected bodily system.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claim.  



		
	J. T. Hutcheson
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


